MR. JUSTICE SANNER
delivered the opinion of the court.
Mandamus to the county clerk of Valley county to compel that officer to place the name of Medicine Lake upon the ballot as a candidate for county seat at a special election looking to the creation of the county of Sheridan. The peremptory writ issued after the hearing, our reasons being the same as given in the case of State ex rel. Powers v. Dale, County Clerk, ante, p. 227, 131 Pac. 670.
Upon application of the relator, it is ordered that he have of the respondent his costs herein incurred, which are taxed at $196.
Mr. Chief Justice Brantly and Mr. Justice Holloway concur.
Rehearing denied May 5, 1913.